DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (JP 2002-186889 A; see machine translation; hereinafter Nagashima) in view of Olawsky et al. (US Patent 5,842,416; hereinafter Olawsky).
With regards to claim 25, Nagashima teaches a device (FIG. 1) for coating a printing substrate (15, [0006-0007]) with a coating medium other than printing ink ([0004-0006]), said coating device comprising: 
a roller (11, FIG. 1) configured as a coating medium forme roller and usable for directly applying the coating medium onto the printing substrate to be printed ([0007]; FIG. 1), the coating medium being at least one of a varnish to be applied to the printing substrate after printing the printing substrate with at least one copy and a primer applied to the printing substrate prior to printing the printing substrate with the at least one copy ([0007]), and 
a coating medium feed system (13; [0008]; FIG. 1) for supplying the coating medium forme roller (11) with the coating medium ([0008]), which coating medium feed system cooperates (11; FIG. 1), in a region of at least one contact zone (location where 11 and 12 meets; FIG. 1) on a periphery of the coating medium forme roller (11), to apply the coating medium ([0008-0009]), that will be applied directly to the printing substrate (15) by the coating medium forme roller (11), a lateral surface (surface of 11) of the coating medium forme roller in a continuous layer over an application width of the lateral surface of the coating medium forme roller ([0013-0017]), and 
a removal device (20) assigned to the coating medium forme roller (FIG. 1-2), the removal device being a doctor blade device having a plurality of removal elements (21; FIG. 2), and by the use of which plurality of removal elements (21), the coating medium applied by the coating medium feed system (13) to the lateral surface of the roller, in the continuous layer over the application width of the coating medium forme roller, prior to a transfer of the coating medium from the lateral surface of the coating medium forme roller to the printing substrate downstream, in a direction of the travel of the printing substrate ([0015-0016]), wherein 
the roller (11), which is configured as the coating medium forme roller (11), is brought into rolling contact, in a region of a tangency zone of the coating medium forme roller (nip between 11 and 12; [0008]), with the printing substrate (15) to be coated, to coat the printing substrate on a side of the printing substrate that faces the coating medium forme roller (11; FIG. 1), wherein 
the coating medium that has been applied by the coating medium feed system (13) to the lateral surface of the coating medium forme roller (11) in a continuous layer over the application width ([0014]), is completely removed from the one or more sections of the lateral surface of the coating medium forme roller selectively, prior to the downstream transfer of the coating medium from the lateral surface of the coating medium forme roller to the printing substrate ([0015]), wherein
wherein the doctor blade (21) is arranged on the periphery of the coating medium frome roller ([0015-0016]).
However, Nagashima is silent regarding a device comprising:  
the removal device being a doctor blade device having a plurality of removal elements, which plurality of removal elements are each controllable separately via a control device, and by the use of which plurality of removal elements, the coating medium applied by the coating medium feed system to the lateral surface of the roller, in the continuous layer over the application width, can be selectively removed from the lateral surface of the coating medium forme roller, in one or more sections of partial width relative to the application width, in synchronization with one of a press phase position and a printing substrate phase position for one of defined and definable phase lengths, wherein 
the plurality of removal elements in the removal device, as viewed in an axial direction of the coating medium forme roller, can be activated and deactivated mechanically independently of one another by respective actuators, which plurality of the removal elements can be one of engaged directly against and disengaged from the lateral surface of the coating medium forme roller, in a circumferential region between one of a sole and a last contact zone of the coating medium forme roller with the coating medium feed system in an operational direction of rotation and in the region of the tangency zone of the coating medium forme roller with the printing substrate, wherein 
the doctor blade device is offset from the contact zone with one of the sole and the last coating medium feed system, and wherein the doctor blades are provided as the plurality of the removal elements, which the doctor blades are selectively engageable independently directly with and in direct contact against the lateral surface of the coating medium forme roller, in a plurality of doctor blade tracks that are offset axially from one another, to completely remove the coating medium from the portions of the lateral surface of the coating medium forme roller which are directly engaged by the removal elements.
Olawsky teaches a device (FIG. 2) for coating a printing substrate, with a coating medium (2), said device comprising  
(including 5) assigned to the roller (4), the removal device being a doctor blade device having a plurality of removal elements, which plurality of removal elements (5; col. 3, lines 51-58) are each controllable separately via a control device  (7; col. 3, lines 54-58), and by the use of which plurality of removal elements, the coating medium  applied by the coating medium feed system (1, 3) to the lateral surface of the roller (surface of 4), in the continuous layer over the application width, can be selectively removed from the lateral surface of the roller (surface of 4; FIG. 2) in one or more sections of partial width relative to the application width, in synchronization with one of a  press phase position and a printing substrate phase position for one of defined and/or definable phase lengths (col. 3, lines 44-65), wherein
the plurality of removal elements in the removal device (including 5), as viewed in an axial direction of the roller (4), can be activated and deactivated mechanically independently of one another by respective actuators (6), which plurality of the removal elements can be one of engaged directly against and disengaged from the lateral surface of the roller (surface of 4), in a circumferential region between one of a sole and a last contact zone of the roller with the coating medium feed system (1, 3) in an operational direction of rotation and in the region of the tangency zone with the printing substrate, wherein the doctor blade device is offset from the contact zone with one of the sole and the last feed system (1, 3; col. 3, lines 51-58; FIG. 1-2), and which plurality of removal elements are selectively engagable independently directly (col. 3, lines 51-58) with and in direct contact against the lateral surface of the roller, in a plurality of doctor blade tracks (circumferential track of each blade) that are offset axially from one another (each blade is offset from one another along the axial direction) to completely remove the coating medium from the portions of the lateral surface of the roller which are directly engaged by the removal elements.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of removal device as taught by Nagashima (col. 1, lines 47-51; Olawsky).  
Furthermore, Nagashima, as combined with Olawsky, is silent regarding wherein at least ten doctor blades are provided as the plurality of the removal elements.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent");  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, Olawsky teaches a plurality of doctor blade without specifying any relative numbers.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum number of doctor blades (including 10 doctor blades as claimed) of Nagashima, as combined with Olawsky, with reasonable expectation of wiping the ink from the forme roller in the resolution as intended by the user.
With regards to claim 26, Nagashima, as combined with Olawsky, teaches the device according to Claim 25, wherein the removal device (including 5; Olawsky) is positioned to cooperate with the coating medium forme roller (11; Nagashima) in the circumferential region of the coating medium forme roller between the one of the sole and  last contact zone of the coating medium forme roller with the coating medium feed system (13; Nagashima) in the operational direction of rotation and the tangency zone of the coating medium forme roller (FIG. 1) with the printing substrate (15; Nagashima).
With regards to claim 27, Nagashima, as combined with Olawsky, teaches (citations to Olawsky unless specified otherwise) the device according to Claim 25, one of wherein an actuator control device (7; Olawsky; col. 3, lines 54-58) acts on ones of the respective actuators (6) to activate and to deactivate ones of the plurality of the removal elements (5), in synchronization with one of the printing substrate phase position and the press phase position, according to a predefinable pattern, and wherein electromagnets are provided as the actuators (col. 3, lines 47-65; Olawsky).
With regards to claim 28, Nagashima, as combined with Olawsky, teaches the device according to Claim 25.  However, Nagashima, as combined with Olawsky, is silent regarding one of wherein two axially extending rows of the at least ten doctor blades, which two axially extending rows are spaced apart from one another by not more than one doctor blade width, are arranged offset from one another in the circumferential direction of the coating medium forme roller such that tracks defined by the rows of the at least ten doctor blades, and extending in the circumferential direction on the lateral surface of the coating medium forme roller, when the at least ten doctor blades are in the engaged position,  one of continue at least uninterrupted and overlap, as viewed in the axial direction of the coating medium forme roller, and wherein the at least ten doctor blades, which are engagable and disengagable independently of one another, with the lateral surface of the coating medium  forme roller are held on a cross-member one of directly and by elastically deformable holding means, and are movable between an engaged position and a disengaged position by the respectively associated actuators, under one of reversible deformation of the doctor blade and by the holding means.
It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed to have an additional row of doctor blades instead of one row of doctor blades (5; Olawsky; FIG. 2).
(5, FIG. 1-2, Olawsky) of the device of Nagashima, as combined with Olawsky, to additionally have a backup blade in the case one of the doctor blade malfunction during coating processes.  Thus, Nagashima, as combined with Olawsky and a duplication of Olawsky, would teach one of wherein two axially extending rows of the at least ten doctor blades (including 5 and its duplication; FIG. 1-2; Olawsky), which two axially extending rows are spaced apart from one another by not more than one doctor blade width (FIG. 1 shows features 6, and thus, its corresponding feature 5, right next to each other; Olawsky), are arranged offset from one another (including 5 and its duplication; FIG. 1-2; Olawsky) in the circumferential direction of the coating medium forme roller such that tracks defined by the rows of the at least ten doctor blades, and extending in the circumferential direction on the lateral surface of the coating medium forme roller (11; Nagashima; FIG. 1), when the at least ten doctor blades are in the engaged position, one of continue at least uninterrupted and overlap, as viewed in the axial direction of the coating medium forme roller, and wherein the at least ten doctor blades, which are engagable and disengagable independently of one another (col. 3, lines 51-58; Olawsky), with the lateral surface of the coating medium forme roller are held on a cross-member (including 13; col. 3, lines 6-14; FIG. 2; Olawsky) one of directly and by elastically deformable holding means, and are movable between an engaged position and a disengaged position by the respectively associated actuators (6; col. 3, lines 51-55; Olawsky), under one of reversible deformation of the doctor blade and by the holding means (col. 4, lines 28-46; Olawsky).
With regards to claim 29, Nagashima, as combined with Olawsky, teaches (citations to Nagashima unless specified otherwise) the device according to Claim 25, wherein the coating medium forme roller (11) has one of a smooth and a hard surface over an entire area of its lateral surface (surface of 11) that is used for coating ([0014]).
With regards to claim 30, Nagashima, as combined with Olawsky, teaches (citations to Nagashima unless specified otherwise) the device according to Claim 25, wherein the coating medium feed system (13) comprises a coating medium feed system roller (13) that forms the contact zone (contact between 11 and 13; FIG. 1) with the coating medium forme roller (11; FIG. 1).
With regards to claim 31, Nagashima, as combined with Olawsky, teaches (citations to Nagashima unless specified otherwise) the device according to Claim 25 wherein the device is, characterized by its configuration as a varnish-coating device for coating already printed printing substrate  with the varnish  as the coating medium, and by its configuration as an application device for coating an as yet unprinted printing substrate with the primer as the coating medium (it is noted that the device is capable of being placed after or before another inking unit to provide additional coating or first coating, respectively).
With regards to claim 36, Nagashima teaches a method for coating a printing substrate with a coating medium other than printing ink ([0004]), which printing substrate is one of already printed and is to be printed with one or more copies, the method including: 
applying the coating medium (via 13) over a continuous width to a lateral surface of a coating medium forme roller (11; [0014]), which coating medium forme roller (11) is cooperating directly with the printing substrate (15) in a tangency zone formed between the coating medium forme roller and the printing substrate (FIG. 1), for coating the printing substrate, with the coating medium forme roller having a smooth surface in a region of its lateral surface that is used for coating ([0014]);
providing a coating medium removal device (20) directly engagable with the lateral surface of the coating medium forme roller ([0015]);
transferring the coating medium left on the lateral surface of the coating medium forme roller, at least partially directly to the printing substrate at the point of physical contact of the lateral surface of the coating medium forme roller with the printing substrate ([0016]).

providing a coating medium removal device having a plurality of individually controllable coating medium removal elements, each of which coating medium removal elements is directly engagable with the lateral surface of the coating medium forme roller;
selectively completely removing the applied coating medium from subsections of the lateral surface of the coating medium forme roller, using selected ones of the plurality of individually controllable coating medium removal elements, before the lateral surface of the coating medium forme roller reaches the tangency zone formed directly with the printing substrate; and
transferring the coating medium left on the lateral surface of the coating medium forme roller, after selectively completely removing the applied coating medium from subsections of the lateral surface of the coating medium forme roller, at least partially directly to the printing substrate at the point of physical contact of the lateral surface of the coating medium forme roller with the printing substrate.
Olawsky teaches a method for coating a printing substrate, wherein the coating of the printing substrate with the coating medium is carried out on the basis of the digital data (col. 3, lines 54-58), based upon a selective removal of previously applied coating medium, using an application element and without a fixed coating forme, and forming areas of the printing substrate without coating, said areas of the printing substrate without coating being variable in at least one of number and size and shape and position (col. 3, lines 44-58), the method including:
(5) having a plurality of individually controllable removal elements, each of which removal elements is directly engagable with the lateral surface of the roller (4; col. 3, lines 51-58); 
selectively completely removing the applied coating medium (via feature 5) from subsections of the lateral surface of the roller (4), using selected ones of the plurality of individually controllable removal elements (col. 3, lines 51-58); and
transferring the coating medium left on the lateral surface of the roller, after selectively completely removing the applied coating medium from subsections of the lateral surface of the roller, at least partially directly to the printing substrate at the point of physical contact of the lateral surface of the roller with the printing substrate.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of removal device as taught by Nagashima with another known type of removal device as taught by Olawsky to further improve accuracy of the coating via the zonal metering (col. 1, lines 47-51; Olawsky).  Thus, the combination of Nagashima and Olawsky would teach selectively completely removing the applied coating medium (via feature 5; Olawsky) from subsections of the lateral surface of the coating medium forme roller (11; Nagashima), using selected ones of the plurality of individually controllable removal elements (col. 3, lines 51-58; Olawsky), before the lateral surface of the coating medium forme roller reaching the tangency zone formed directly with the printing substrate (15; FIG. 1; Nagashima); and
transferring the coating medium ([0015-0016]; Nagashima) left on the lateral surface of the roller (due to selective removal from doctor blade 5 of Olawsky), after selectively completely removing the applied coating medium (col. 3, lines 51-58; Olawsky) from subsections of the lateral surface of the forme roller (11; Nagashima), at least partially directly to the printing substrate at the point of physical contact of the lateral surface of the coating medium forme roller with the printing substrate ([0013-0017]; Nagashima).
With regards to claim 37, Nagashima, as combined with Olawsky, teaches the method according to Claim 36, further including completely ([0015]; Nagashima) removing the applied coating medium from the subsections of the lateral surface of the coating medium forme roller  synchronously engaging the subsections of the coating medium forme roller with a phase position of the copy  (col. 3, lines 54-58; Olawsky) that has one of already been printed upstream and has yet to be printed downstream in the printing substrate path ([0015-0016]; FIG. 1;  Nagashima), using subsets of a number of removal elements, which number of coating medium removal elements are arranged offset from one another axially (for example, as set of 5 are engaged while others are disengaged; Olawsky) and which subsets of the number of coating medium removal elements one of are brought mechanically independently of one another into operative contact with, and are engaged against and disengaged from, the lateral surface of the coating medium forme roller (col. 3, lines 54-58; Olawsky).

Claims 32-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre et al. (US Publication 2013/0338812; hereinafter LeFevre) in view of Nagashima et al. (JP 2002-186889 A; see machine translation; hereinafter Nagashima), and further in view of Olawsky et al. (US Patent 5,842,416; hereinafter Olawsky).
With regards to claim 32, LeFevre teaches a printing press (FIG. 1) comprising: 
a printing substrate feed system (see rollers on left side of 103; FIG. 1), by the use of which printing substrate feed system, a printing substrate to be printed, can be fed in, on an intake side ([0035]) of a printing unit (101) of the printing press, to the printing unit, which printing unit one of operates and is operable in a non-impact printing method ([0028]); 
a product receiving unit (109), by the use of which product receiving unit, a printed printing substrate is one of further processed and collected in a bundle ([0024, 0029]);
at least one coating device (103 or 105) which is provided one of upstream of the printing unit in a printing substrate path and downstream of the printing unit, which at least one coating ([0027, 0029]; FIG. 1). 
However, LeFevre is silent regarding the printing unit comprising:
a coating medium forme roller in the at least one coating device, which coating medium forme roller can be brought into rolling contact, in a region of a tangency zone of the coating medium forme roller, with the printing substrate to be coated, to coat the printing substrate, on a side of the printing substrate that faces the coating medium forme roller; and 
a feed system for supplying the coating medium forme roller with a coating medium, which feed system cooperates with the coating medium forme roller, in the region of at least one contact zone on the periphery of the coating medium forme roller, to apply the coating medium, that will be applied directly to the printing substrate, to a lateral surface of the coating medium forme roller, in a continuous layer over an application width.
Nagashima teaches a coating medium forme roller (11) in the at least one coating device (FIG. 1), which coating medium forme roller can be brought into rolling contact, in a region of a tangency zone of the coating medium forme roller, with the printing substrate to be coated, to coat the printing substrate, on a side of the printing substrate that faces the coating medium forme roller ([0014-0017]); and 
a feed system (13) for supplying the coating medium forme roller with a coating medium, which feed system cooperates with the coating medium forme roller ([0014]), in the region of at least one contact zone on the periphery of the coating medium forme roller, to apply the coating medium, that will be applied directly to the printing substrate, to a lateral surface of the coating medium forme roller, in a continuous layer over an application width (FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of coating apparatus as taught by LeFevre 
Furthermore, LeFevre, as combined with Nagashima, is silent regarding wherein the printing substrate is provided, on the basis of digital data, with one or more areas of the printing substrate, without the coating medium, the one or more areas without the coating medium being variable in terms of at least one of number and size and shape and position, without the use of a fixed coating forme and based on a selective removal of a previously applied coating medium from the coating medium forme cylinder, and a coating removal device assigned to the coating medium forme cylinder, the coating removal device having a plurality of removal elements, which plurality of removal elements each are directly engaeable with the lateral surface of the coating medium forme roller and which are each controllable separately via a control device and by the use of which plurality of controllable removal elements, which are directly engagable with the lateral surface of the coating medium forme roller, coating medium, applied previously, by the feed system to the lateral surface of the coating medium forme roller , in the continuous layer over the application width, is completely removable from the lateral surface of the coating medium forme roller in one or more sections of partial width relative to the application width, by the direct contact of selective ones of the separately controllable plurality of the removal elements, in synchronization with one of a press phase position and a printing substrate phase position for one of defined and definable phase lengths with the coating medium forme roller, prior to a downstream transfer of the coating medium directly from the coating medium forme roller onto the printing substrate.
Olawsky teaches a coating removal device (FIG. 2) assigned to the coating medium forme cylinder (4), the coating removal device (including 5) having a plurality of removal elements (5; col. 3, lines 51-58), which plurality of removal elements each are directly engaeable with the lateral surface of the coating medium forme roller (7; col. 3, lines 54-58) and which are each controllable separately via a control device and by the use of which plurality of controllable (1, 3) to the lateral surface of the coating medium forme roller (surface of 4), in the continuous layer over the application width, is completely removable from the lateral surface of the coating medium forme roller in one or more sections of partial width relative to the application width, by the direct contact of selective ones of the separately controllable plurality of the removal elements, in synchronization with one of a press phase position and a printing substrate phase position for one of defined and definable phase lengths (col. 3, lines 44-65) with the coating medium forme roller, prior to a downstream transfer of the coating medium directly from the coating medium forme roller onto the printing substrate.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of removal device as taught by LeFevre, as combined with Nagashima, with another known type of removal device as taught by Olawsky to further improve accuracy of the coating via the zonal metering (col. 1, lines 47-51; Olawsky).  Thus, LeFevre, as combined with Nagashima and Olawsky, would teach wherein the printing substrate (15; Nagashima) is provided, on the basis of digital data (depending on the desired image), with one or more areas of the printing substrate without coating, the one or more areas without coating being variable in terms of at least one of number and size and shape and position, without the use of a fixed coating forme and based on a selective removal of a previously applied coating medium, in synchronization with one of a press phase position and a printing substrate phase position for one of defined and definable phase lengths (col. 3, lines 44-65; Olawsky), prior to a downstream transfer of the coating medium directly from the forme roller (11; FIG. 1; Nagashima) onto the printing substrate (15; Nagashima).


With regards to claim 33, LeFevre, as combined with Nagashima and Olawsky, teaches the printing press according to Claim 32, wherein the coating device (FIG. 1; Nagashima) is embodied in accordance with the device for coating a printing substrate according to Claim 25 (see claim 25, above).
With regards to claim 34, LeFevre, as combined with Nagashima and Olawsky, teaches the printing press according to Claim 32, wherein the coating device (FIG. 1; Nagashima), is located downstream of the printing unit in the printing substrate path, and is embodied as a varnishing device for applying varnish to printed printing substrate (105 of LeFevre is located downstream of printing unit 101).
With regards to claim 35, LeFevre, as combined with Nagashima and Olawsky, teaches the printing press according to Claim 32, wherein the coating device (02; FIG. 1; Nagashima), is located upstream of the printing unit in the printing substrate path, and is embodied as an application device for applying primer to the printing substrate to be printed downstream (103 of LeFevre is located upstream of 101).
With regards to claims 38 and 39, LeFevre, as combined with Nagashima and Olawsky, teaches the method according to Claim 36, further including printing the printing substrate (101; [0028]; LeFevre) in a printing press using a non-impact printing method, and selectively coating the printing substrate, downstream of the printing of the printing substrate by using a coating device ([0014-0017]; Nagashima) according to a method based on a selective removal of previously applied coating medium (col. 3, lines 54-58; Olawsky).  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            


/JENNIFER BAHLS/Primary Examiner, Art Unit 2853